DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Park (2020/0035165) teaches a sub-pixel circuit, comprising: a main pixel unit (P1; Fig 2) and a sub-pixel unit (P2; Fig 2) respectively connected to scan lines (SCAN1, SCAN2,…; Fig 2) and data lines (DL1, DL2,…; Fig 1, Fig 2); wherein the main pixel unit is further connected to a power supply line (RL1; Fig 2), and the main pixel unit comprises a first organic light emitting diode (OLED) (OLED1; Fig 2) and a capacitor (Cst; Fig 2), the sub-pixel unit comprises a second OLED (OLED2; Fig 2) and a second capacitor (Cst; Fig 2), the first capacitor is charged through the data lines and the power supply line (Fig 6; para [0044]). Prior art of record Jung et al. (2018/0182289) teaches a sub-pixel circuit, comprising: a main pixel unit (201a; Fig 2) and a sub-pixel unit (201b; Fig 2) respectively connected to scan lines and data lines (G1…Gn; Fig 1; Fig 2; D1…Dm; Fig 1; Fig 2); wherein the main pixel unit is further connected to a power supply line (ELVDD; Fig 2), and the main pixel unit comprises a first organic light emitting diode (OLED) (OLED1; Fig 2) and a capacitor (C11; Fig 2), the sub-pixel unit comprises a second OLED (OLED2; Fig 2) and a second capacitor (C12; Fig 2). Prior 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “and the second capacitor is charged through the data lines, such that brightness of the first OLED is greater than brightness of the second OLED”; in combination with all other claim limitations. Regarding claim 9, prior art of record fails to teach the following claim limitations of “the second capacitor is charged through the data lines, such that brightness of the first OLED is greater than brightness of the second OLED”; in combination with all other claim limitations. Regarding claim 17, prior art of record fails to teach the following claim limitations of “the second capacitor is charged through the data lines, such that brightness of the first OLED is greater than brightness of the second OLED”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623